DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are  allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in part with the prior art of record not showing or teaching a voltage display module comprising, amongst other features, a battery shuttle housed within the well body, the battery shuttle having a communication jack secured to it, the communication jack configured to engage the communication plug when the battery shuttle is fully inserted into the well body, the well body and communication jack being further configured to electrically isolate the communication jack from the communication plug when the battery shuttle is at least partially withdrawn from the well body and before the battery shuttle is fully withdrawn from the well body.
Regarding dependent claims 2-7 allowability is based on their dependencies from independent claim 1.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.